*267Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Danilo Aldublin-Robleto has filed a notice of appeal purporting to appeal an order related to his supervised release. Our review of the record reveals that the district court has not entered any dispositive orders in Aldublin-Robleto’s case since the entry of the criminal judgment on March 19, 2010. Moreover, to the extent that Aldublin-Robleto is challenging the imposition of supervised release, he has exhausted his direct appeal. United States v. Aldublin-Robleto, 406 Fed.Appx. 823 (4th Cir.2011). Accordingly, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.